11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Jeremy Dalton Stambaugh,                       * From the 266th District Court
                                                 of Erath County,
                                                 Trial Court No. CR14580.

Vs. No. 11-16-00352-CR                         * July 20, 2017

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.